                       Case 20-20875-CMB        Doc 26-1 Filed 12/03/20 Entered 12/03/20 19:09:12              Desc
                                                      Exhibit 1-3 Page 1 of 5



                                                              EXHIBIT “1”
Doc Req. #   Description                     Status                                    Resolution?

1(a)         Documents identifying insiders Everything responsive they have was        Resolved
             of Debtor                      produced (operating agreement dated
                                            6/1/12)
1(b)         Debtor’s corporate formation   Everything responsive they have was        Resolved
             documents                      produced (Certificate of Organization)
1(c)         Debtor’s corporate governance Everything responsive they have was         Resolved
             documents                      produced (Operating Agreement dated
                                            6/1/12)
1(d)         Minutes or other records of    No responsive documents exist              Resolved
             meetings
1(e)         Documentation of Debtor’s      Per Debtor, there are no asset schedules   Resolved
             assets                         or loan applications. All responsive
                                            documents that exist have been
                                            produced.
1(f)         Documentation of transfers     Everything responsive they have was        Resolved
             among Debtor, Terra, and Mr. produced (Spreadsheet prepared by
             Nash                           Debtor through 12/31/19, later updated
                                            through Petition Date)
1(g)         Documentation of non-          Only transfer was of the sport utility     Resolved
             ordinary course transfers by   vehicle, and copy of title evidencing
             Debtor                         transfer believed to have been produced    To the extent not already provided, Debtor to provide
                                                                                       copy of title evidencing transfer


1(h)         Debtor’s bank records           Debtor produced bank statements and       Resolved
                                             copies of checks for a portion of the
                                             relevant time period                      To the extent not already provided, Debtor to provide
                                                                                       missing bank records
                  Case 20-20875-CMB         Doc 26-1 Filed 12/03/20 Entered 12/03/20 19:09:12              Desc
                                                  Exhibit 1-3 Page 2 of 5



                                         (missing checks for 1/16 – 5/16 and
                                         9/16 – 1/17)
1(i)   Documentation of revenue          Nothing produced; Debtor believes all   Resolved
       received by Debtor not            income was deposited into the
       deposited into bank accounts      identified bank accounts
1(j)   Debtor’s credit card statements   Debtor only had a credit card from 6/16 Resolved
                                         to 6/17 and produced those statements
1(k)   Documents evidencing              Everything responsive they have was     Resolved
       payments or transfers by          produced
       Debtor Mr. Nash or other
       insiders
1(l)   Debtor’s purchase orders,         Objected to as unduly burdensome-        Partially Resolved
       contracts, invoices, etc.         nothing produced
                                                                                  Debtor to provide a list of all jobs worked in requested
                                                                                  time period, including name of counterparty, the time
                                                                                  period when work was performed, a brief description of
                                                                                  the work, and the amount paid for the job.

                                                                                  For all jobs where there was a written agreement,
                                                                                  Debtor to provide copy of its agreement with whoever
                                                                                  hired it.

                                                                                  The parties are at an impasse relative to production of
                                                                                  invoices.
1(m)   Debtor’s last 4 tax returns       Debtor doesn’t file its own returns. Mr. Resolved
                                         Nash files Schedule C on his personal
                                         returns. 2019 has not been filed yet.    Debtor to provide copy of 2019 Schedule C when filed
                                         2016-2018 Schedule Cs were produced.
1(n)   Debtor’s financial statements     No responsive documents exist            Resolved
1(o)   Debtor’s payroll records or       Everything responsive they have was      Resolved
       other documents identifying       produced
       Debtor’s employees
                 Case 20-20875-CMB         Doc 26-1 Filed 12/03/20 Entered 12/03/20 19:09:12           Desc
                                                 Exhibit 1-3 Page 3 of 5



1(p)   Debtor’s subcontractors          Objected to as unduly burdensome-     Partially Resolved
                                        nothing produced
                                                                              Debtor to provide a list of all subcontractors used during
                                                                              requested time period.

                                                                              Debtor reviewing records as to whether contracts or
                                                                              other documentation with subcontractors exists; if it
                                                                              does exist, parties are at an impasse as to whether same
                                                                              are discoverable
1(q)   Documents evidencing any         Everything responsive they have was   Resolved
       payments made by Debtor on       produced
       Schedule H debts
1(r)   Debtor’s A/R and A/P reports     No responsive documents exist         Resolved
1(s)   Debtor’s advertising materials   All responsive documents produced     Resolved
                                        (business card and yard sign)
1(t)   Financial statements submitted   No responsive documents exist         Resolved
       by Debtor to banks
1(u)   Pro-forma income and expense     No responsive documents exist         Resolved
       statements submitted to banks
                       Case 20-20875-CMB         Doc 26-1 Filed 12/03/20 Entered 12/03/20 19:09:12   Desc
                                                       Exhibit 1-3 Page 4 of 5



                                                             EXHIBIT “2”


Exhibit “A”   Description                               Status              Resolution?
Reference

1(a)          Mr. Nash’s Bank Records                   Blanket Objection   Open item
1(b)          Mr. Nash’s Tax Returns                    Blanket Objection   Open item
1(c)          Documentation of Mr. Nash’s income        Blanket Objection   Open item
1(d)          Financial statements submitted to banks   Blanket Objection   Open item
              by Mr. Nash
1(e)          Pro-forma income/expense statements       Blanket Objection   Open item
              submitted to Banks by Mr. Nash
                         Case 20-20875-CMB        Doc 26-1 Filed 12/03/20 Entered 12/03/20 19:09:12   Desc
                                                        Exhibit 1-3 Page 5 of 5



                                                               EXHIBIT “3”


Exhibit “A”   Description                                 Status              Resolution?
Reference

1(a)          Documents which identify Terra’s insiders   Blanket Objection   Open item
1(b)          LLC formation documents                     Blanket Objection   Open item
1(c)          LLC governance documents                    Blanket Objection   Open item
1(d)          Terra’s meeting minutes                     Blanket Objection   Open item
1(e)          Documentation of Terra’s assets             Blanket Objection   Open item
1(f)          Bank records                                Blanket Objection   Open item
1(g)          Credit card statements                      Blanket Objection   Open item
1(h)          Contracts/invoices/etc.                     Blanket Objection   Open item
1(i)          Tax Returns                                 Blanket Objection   Open item
1(j)          Terra’s financial statements                Blanket Objection   Open item
1(k)          Terra’s payroll records                     Blanket Objection   Open item
1(l)          Docs identifying subcontractors             Blanket Objection   Open item
1(m)          A/R & AP reports                            Blanket Objection   Open item
1(n)          Advertising materials                       Blanket Objection   Open item
1(o)          Financial statements submitted to a bank    Blanket Objection   Open item
1(p)          Pro-forma income/expense statements         Blanket Objection   Open item
              submitted to bank
